Exhibit 10.10

 



PROMISSORY NOTE

Up to $130,000.00

 



Interest Rate:  None   December 31, 2019

 

 

WHEREAS, in connection with that certain Stock Purchase Agreement, dated as of
August 5th, 2019 (the “Purchase Agreement”) by and between Innovative Payment
Solutions, Inc., a Nevada corporation (the “Holder”) and ViVi Holdings, Inc., a
Delaware corporation (“ViVi”), ViVi purchased all of the stock of Qpagos
Corporation, a Delaware corporation, (the “Issuer”).

WHEREAS, the parties acknowledge that the Issuer’s subsidiaries, Qpagos S.A.P.I
de C.V. (“Qpagos Mexico”) and Redpag Electronicos S.A.P.I de C.V. (“Redpag,” and
with Qpagos Mexico, the “Subsidiaries”), are owed approximately USD$320,000.00
as a refund of VAT from the Mexican Federal Tax Administration, or the
applicable Mexican governmental authority or entity (the “Mexican Governmental
Authority”) for each of the tax years of 2015, 2016, 2017, 2018 and 2019 (each,
a “VAT Refund” and collectively, the “VAT Refunds”);

WHEREAS, the Issuer and the Holder have agreed that Holder shall receive
forty-six percent (46%) of each VAT Refund, which in the aggregate is expected
to equal approximately One Hundred and Thirty Thousand Dollars and 00/100
($130,000.00) (the “Principal Amount”);

NOW, FOR VALUE RECEIVED, the Issuer hereby promises to pay to the order of
Holder, the principal sum of up to One Hundred and Thirty Thousand Dollars and
00/100 ($130,000.00), as provided herein.

1.                   Maturity. This note shall mature five (5) business days
following the receipt of final VAT Refund by the Issuer (the “Maturity Date”) or
such earlier date as this Note is required or permitted to be repaid as provided
hereunder.

2.                   Payment of Principal. Issuer shall make payments of
forty-six percent (46%) of each VAT Refund received from the applicable Mexican
Governmental Authority for each of the tax years of 2015, 2016, 2017, 2018 and
2019 within five (5) business days after the receipt by Issuer to Holder (each,
a “Payment Date”).

3.                   Prepayment. The Issuer may, at its sole option at any time,
prepay this Note, without penalty or premium, in whole or in part, together with
interest on the outstanding principal balance of this Note.

4.                   Manner of Payment. All sums payable under this Note shall
be paid in lawful money of the United States of America and in immediately
available funds. Payments shall be made to the Holder by wire transfer to such
account as shall be specified by the Holder to the Issuer. If any payment under
this Note shall become due on a day that is not a business day, such payment
shall be made on the next succeeding business day.

 

  

 



5.                   Right to Offset. The Principal Amount due under this note
is subject to downward adjustment and offset by the Issuer in the event a claim
is asserted against the Issuer, the Subsidiaries, or Mr. Pereira, arising from
any guaranty or indemnification (a “Claim”) provided by the foregoing in
connection with Contrato de Arrendamiento (the “Lease Agreement”) dated November
1, 2019, entered into by and between Alvaro Hernandez Gonzalez (“Lessor”) and
Andrei Vadimovich Novikov (as “Lessee”). In addition, the Issuer may also offset
against this Note arising from any costs, fees or other charges incurred by the
Issuer in defense of any such Claim.

6.                   Information Rights. The Issuer agrees that so long as
Holder holds this Note, the Issuer shall furnish the Holder with a copy of its
applications for the VAT Refunds, as and when filed, a copy of any
correspondence relating to the VAT Refunds with the applicable Mexican
Governmental Authority and advisory/accounting firm that the Issuer has retained
to collect the VAT Refunds, within 5 business days’ of receipt and proof of
payment of any VAT Refund, upon 5 business days’ notice.

 

7.                   Events of Default; Remedies.

(a)                General. The occurrence of any one or more of the following
events shall constitute an event of default (each, an “Event of Default”) under
this Note:

(i)                 Failure to Pay. The Issuer fails to pay the Principal Amount
due on a Payment Date under this Note when due and such failure continues for a
period of ten (10) days after written notice from Holder;

(ii)               Default in Covenants. The Issuer shall default in the
observance or performance of any of the covenants set forth in this Note and
such failure continues for a period of ten (10) days after written notice from
Holder;

(iii)             Bankruptcy. The Issuer shall: (i) admit in writing its
inability to pay its debts as they become due; (ii) apply for, consent to, or
acquiesce in, the appointment of a trustee, receiver, sequestrator or other
custodian for the Issuer or any of its property, or make a general assignment
for the benefit of creditors; (iii) in the absence of such application, consent
or acquiesce in, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for the Issuer or for any part of its
property; or (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Issuer and, if such case or proceeding is not
commenced by the Issuer or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Issuer or shall result
in the entry of an order for relief.

(b)               Waiver of Events of Default. The Holder may waive any Event of
Default hereunder. Such waiver shall be evidenced by written notice or other
document specifying the Event of Default or Events of Default, as the case may
be, being waived.



 2 

 

 

(c)                Remedies. In addition to all rights and remedies legally or
equitably available to the Holder, as long as an Event of Default has occurred
and is continuing for a period of fifteen (15) calendar days, the Holder shall
have the option to declare the entire then unpaid Principal Amount of this Note
immediately due and payable in full (irrespective of whether any VAT Refunds
have been received) without presentment, demand, protest or any other action nor
obligation of the Holder of any kind, all of which are hereby expressly waived.

8.                   Covenants and Waivers. As a material inducement for the
Holder entering into the Purchase Agreement, the Issuer and all others who now
or may at any time become liable for all or any part of the obligations
evidenced hereby, expressly agree hereby to be jointly and severally bound, and
jointly and severally:

 

(a)               Filing for VAT Refunds. The Issuer agrees to cause its
Subsidiaries to: (i) diligently prepare and file the appropriate documentation
in order to receive the VAT Refunds for 2015, 2016, 2017, 2018 and 2019 however
not later than one (1) year from the issuance date of this Note; and (ii)
provide the Holder, as may be reasonably requested from time to time, with
information status updates on the collection of these funds from the applicable
Mexican Governmental Authority; and (iii) notify Holder within five (5) business
days of any change in the advisory/accounting firm retained to collect the VAT
Refunds on the Subsidiaries’ behalf and thereupon provide Holder with their
retainer agreement with the new advisory/account firm.

(b)              Presentment. Waive presentment and demand for payment, notices
of nonpayment and of dishonor, protest of dishonor, and notice of protest;

(c)                Notices. Except as expressly provided herein, waive any and
all notices in connection with the delivery and acceptance hereof and all other
notices in connection with the performance, default, or enforcement of the
payment hereof or hereunder;

(d)               Diligence or Delays. Waive any and all lack of diligence and
delays in the enforcement of the payment hereof;

9.       Mutilated, Destroyed, Lost or Stolen Notes. In case this Note shall
become mutilated or defaced, or be destroyed, lost or stolen, the Issuer shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note. In the case of a mutilated
or defaced Note, the Holder shall surrender such Note to the Issuer. In the case
of any destroyed, lost or stolen Note, the Holder shall furnish to the Issuer:
(i) evidence to its satisfaction of the destruction, loss or theft of such Note
and (ii) such security or indemnity as may be reasonably required by the Issuer
to hold the Issuer harmless.

 

10.       Waiver of Demand, Presentment, etc. The Issuer hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

 



 3 

 

 

 

11.       Assignment. The rights and obligations of the Issuer and the Holder of
this Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. The Holder may not assign, pledge or
otherwise transfer this Note or any interest therein without the prior written
consent of the Issuer. Interest and principal are payable only to the registered
Holder of this Note on the books and records of the Issuer.

 

12.       Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Issuer and the Holder.

 

13.              Notices. All notices, demands, requests, consents, approvals
and other communications that may or are required to be given by either party to
the other party hereunder shall be deemed to be sufficient if in writing and (i)
delivered in person, (ii) delivered and received by facsimile, if a confirmatory
mailing in accordance herewith is also made, (iii) duly sent by registered mail
return receipt requested and postage prepaid, or (iv) duly sent by overnight
delivery service, in each case as addressed to such party at the address set
forth below:

 

If to the Issuer, to:

Qpagos Corporation, Inc.

951 Yamato Road, Suite 101

Boca Raton, FL 33431

Attention: Gaston Pereira, President

Email: gaston@vivi.solutions

 

With a copy to:

 

Bruce C. Rosetto, Esq.

Greenberg Traurig PA

5100 Town Center Circle, Suite 400

Boca Raton, FL 33486

Facsimile #: 561-367-6225

Email: rosettob@gtlaw.com

 

 

If to the Holder:

 

Innovative Payment Solutions, Inc.

4768 Park Granada, Suite 200

Calabasas, CA 91302

Attention: William Corbett, CEO

Email: bill@innovatepaysolve.com

 

 



 4 

 

 

 

With a copy to:

 

Hank Gracin, Esq.

Gracin & Marlow. LLP

1825 NW Corporate Blvd, Suite 110

Boca Raton, FL 33431

Facsimile #: 561-237-0803

Email: hgracin@gracinmarlow.com

 

All notices, demands, requests, consents, approvals and other communications
shall be deemed to have been received (i) at the same time it was personally
delivered, (ii) on the receipt of delivery by email transmission or by
facsimile, (iii) five (5) days after mailing via registered mail return receipt
requested whether signed for or not, to the foregoing persons at the addresses
set forth above or (iv) the next day when sent by overnight delivery service.
The above shall constitute service despite rejection or other refusal to accept
or inability to deliver because of changed address for which no notice has been
received.

 

14.              Construction; Governing Law. All issues and questions
concerning the construction, validity and interpretation of this Note and all
matters pertaining hereto shall be governed by and construed in accordance with
the laws of the state of Delaware, without regard to any choice of law or
conflict of law rules or provisions (whether of the state of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Delaware.



15.              Consent to Jurisdiction. TO INDUCE THE HOLDER TO ACCEPT THIS
NOTE, THE ISSUER IRREVOCABLY AGREES THAT, SUBJECT TO THE HOLDER'S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THIS NOTE WILL BE LITIGATED SOLELY IN THE VENUE AND JURISDICTION OF
THE COURTS ENCOMPASSING THE STATE OF DELAWARE. THE ISSUER HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN THE STATE OF DELAWARE,
WAIVES PERSONAL SERVICE OF PROCESS UPON THE ISSUER, AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO THE ISSUER AT THE
ADDRESS STATED IN THE PREAMBLE AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT. THE PREVAILING PARTY(IES) IN ANY SUCH ACTION OR
PROCEEDING SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND COSTS
FROM THE OTHER PARTY(IES).

16.              Waiver of Jury Trial. THE ISSUER AND THE HOLDER (BY ACCEPTANCE
OF THIS NOTE), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY THE HOLDER,
THE ISSUER OR ANY SUCCESSOR OR ASSIGN OF THE HOLDER OR THE ISSUER (a) UNDER THIS
NOTE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS NOTE OR (b) ARISING
FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
THE ISSUER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE HOLDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES. 



 5 

 

 

 

17.              Severability. If one or more provisions of this Note are held
to be unenforceable under applicable law, such provisions shall be excluded from
this Note, and the balance of this Note shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.

 

18.              Headings. Section headings in this Note are for convenience
only, and shall not be used in the construction of this Note.

 

[Signature Page Follows]

 

 

 



 6 

 

 



 

 

 IN WITNESS WHEREOF, the Issuer has caused this Note to be issued as of the date
first above written.

 

 

 

QPAGOS CORPORATION, INC.

By: /s/ Gaston Pereira

Name: Gaston Pereira

Title: President

 



 7 

 

